[logo.jpg]
Exhibit 10.42
Note Modification Agreement



This agreement is dated as of April 21, 2011 (the "Agreement Date"), by and
between COLONIAL FULL SERVICE CAR WASH, INC. (the "Borrower") and JPMorgan Chase
Bank, N.A. (together with its successors and assigns, the "Bank"). The
provisions of this agreement are effective on April 21, 2011 (the "Effective
Date"). This agreement amends, restates and replaces the Note Modification
Agreement between the Bank and the Borrower dated as of April 28, 2011.


WHEREAS, the Borrower executed a PROMISSORY NOTE dated as of June 21, 1996 in
the original principal amount of One Million Nine Hundred Seventy Thousand and
00/100 Dollars ($1,970,000.00), as renewed, extended and modified by the Note
Modification Agreement dated as of June 21, 2001, the Note Modification
Agreement dated as of June 16, 2004 and the Note Modification Agreement dated as
of April 16, 2009 which extended the maturity date to April 21, 2011 (as same
may have been amended or modified from time to time, the "Note") as evidence of
an extension of credit from the Bank to the Borrower, which Note has at all
times been, and is now, continuously and without interruption outstanding in
favor of the Bank; and,


WHEREAS, the Borrower has requested and the Bank has agreed that the Note be
modified to the limited extent as hereinafter set forth in this agreement;


NOW THEREFORE, in mutual consideration of the agreements contained herein and
for other good and valuable consideration, the parties agree as follows:


1.    ACCURACY OF RECITALS. The Borrower acknowledges the accuracy of the
Recitals stated above.


2.    DEFINITIONS. Capitalized terms used in this agreement shall have the same
meanings as in the Note, unless otherwise defined in this agreement.


3.   MODIFICATION OF NOTE.


3.1 The "Maturity Date" of the Note is hereby extended from April 21, 2011 to
February 28, 2012.


3.2 From and after the Effective Date, the Note shall be payable in consecutive
monthly installments of principal each in the amount of $12,779.32, plus accrued
interest, commencing April 21, 2011 and continuing on the same day of each month
thereafter to and including February 21, 2012.  On February 28, 2012, the entire
balance of unpaid principal, accrued interest and all other amounts payable
under the Note shall be due and payable immediately. The Note may be prepaid at
any time without premium or penalty.


3.3 Each of the Related Documents is modified to provide that it shall be a
default or an event of default thereunder if the Borrower shall fail to comply
with any of the covenants of the Borrower herein or if any representation or
warranty by the Borrower herein or by any guarantor in any Related Documents is
materially incomplete, incorrect, or misleading as of the date hereof. As used
in this agreement, the "Related Documents" shall include the Note and all
applications for letters of credit, loan agreements, credit agreements,
reimbursement agreements, security agreements, mortgages, deeds of trust, pledge
agreements, assignments, guaranties, or any other instrument or document
executed in connection with the Note or in connection with any other obligations
of the Borrower to the Bank.


3.4 Each reference in the Related Documents to any of the Related Documents
shall be a reference to such document as modified by this agreement.


4.   RATIFICATION OF RELATED DOCUMENTS AND COLLATERAL. The Related Documents are
ratified and reaffirmed by the Borrower and shall remain in full force and
effect as they may be modified by this agreement. All property described as
security in the Related Documents shall remain as security for the Note, as
modified by this agreement, and the Liabilities under the other Related
Documents.


5.   BORROWER REPRESENTATIONS AND WARRANTIES. The Borrower represents and
warrants to the Bank that each of the representations and warranties made in the
Note and the other Related Documents and each of the following representations
and warranties are and will remain, true and correct until the later of maturity
or the date on which all Liabilities evidenced by the Note are paid in full:


5.1 No default, event of default or event that would constitute a default or
event of default but for the giving of notice, the lapse of time or both, has
occurred and is continuing under any provision of the Note, as modified by this
agreement, or any other Related Document.
 
 
 

--------------------------------------------------------------------------------

 


5.2 No event has occurred which may in any one case or in the aggregate
materially and adversely affect the financial condition, properties, business,
affairs, prospects or operations of the Borrower or any guarantor or any
subsidiary of the Borrower.


5.3 The Borrower has no defenses or counterclaims, offsets or adverse claims,
demands or actions of any kind, personal or otherwise, that it could assert with
respect to the Note or any other Liabilities.


5.4 The Note, as modified by this agreement, and the other Related Documents are
the legal, valid, and binding obligations of the Borrower and the other parties,
enforceable against the Borrower and other parties in accordance with their
terms, except as may be limited by bankruptcy, insolvency or other laws
affecting the enforcement of creditors' rights generally and by general
principles of equity.


5.5 The Borrower, other than any Borrower who is a natural person, is validly
existing under the laws of the State of its formation or organization. The
Borrower has the requisite power and authority to execute and deliver this
agreement and to perform the obligations described in the Related Documents as
modified herein. The execution and delivery of this agreement and the
performance of the obligations described in the Related Documents as modified
herein have been duly authorized by all requisite action by or on behalf of the
Borrower. This agreement has been duly executed and delivered by or on behalf of
the Borrower.


6.   BORROWER COVENANTS. The Borrower covenants with the Bank:


6.1 The Borrower shall execute, deliver, and provide to the Bank such additional
agreements, documents, and instruments as reasonably required by the Bank to
effectuate the intent of this agreement.


6.2 The Borrower fully, finally, and forever releases and discharges the Bank,
its successors, and assigns and their respective directors, officers, employees,
agents, and representatives (each a "Bank Party") from any and all causes of
action, claims, debts, demands, and liabilities, of whatever kind or nature, in
law or equity, of the Borrower, whether now known or unknown to the Borrower,
(i) in respect of the loan evidenced by the Note and the Related Documents, or
of the actions or omissions of any Bank Party in any manner related to the loan
evidenced by the Note or the Related Documents and (ii) arising from events
occurring prior to the date of this agreement ("Claims"); provided, however,
that the foregoing RELEASE SHALL INCLUDE ALL CLAIMS ARISING OUT OF THE
NEGLIGENCE OF ANY BANK PARTY, but not the gross negligence or willful misconduct
of any Bank Party.


6.3 To the extent not prohibited by applicable law, the Borrower shall pay to
the Bank:


6.3.1 All the internal and external costs and expenses incurred (or charged by
internal allocation) by the Bank in connection with this agreement (including,
without limitation, inside and outside attorneys, appraisal, appraisal review,
processing, title, filing, and recording costs, expenses, and fees).


7.   EXECUTION AND DELIVERY OF AGREEMENT BY THE BANK. The Bank shall not be
bound by this agreement until (i) the Bank has executed this agreement and (ii)
the Borrower performed all of the obligations of the Borrower under this
agreement to be performed contemporaneously with the execution and delivery of
this agreement.


8.   INTEGRATION, ENTIRE AGREEMENT, CHANGE, DISCHARGE, TERMINATION, OR WAIVER.
The Note, as modified by this agreement, and the other Related Documents contain
the complete understanding and agreement of the Borrower and the Bank in respect
of any Liabilities evidenced by the Note and supersede all prior understandings,
and negotiations. If any one or more of the obligations of the Borrower under
this agreement or the Note, as modified by this Agreement, is invalid, illegal
or unenforceable in any jurisdiction, the validity, legality and enforceability
of the remaining obligations of the Borrower shall not in any way be affected or
impaired, and the invalidity, illegality or unenforceability in one jurisdiction
shall not affect the validity, legality or enforceability of the obligations of
the Borrower under this agreement, the Note as modified by this agreement and
the other Related Documents in any other jurisdiction. No provision of the Note,
as modified by this agreement, or any other Related Documents may be changed,
discharged, supplemented, terminated, or waived except in a writing signed by
the party against whom it is being enforced.


9.  GOVERNING LAW AND VENUE. This agreement shall be governed by and construed
in accordance with the laws of the State of Texas (without giving effect to its
laws of conflicts). The Borrower agrees that any legal action or proceeding with
respect to any of its obligations under the Note or this agreement may be
brought by the Bank in any state or federal court located in the State of Texas,
as the Bank in its sole discretion may elect. By the execution and delivery of
this agreement, the Borrower submits to and accepts, for itself and in respect
of its property, generally and unconditionally, the non-exclusive jurisdiction
of those courts. The Borrower waives any claim that the State of Texas is not a
convenient forum or the proper venue for any such suit, action or proceeding.
This agreement binds the Borrower and its successors, and benefits the Bank, its
successors and assigns. The Borrower shall not, however, have the right to
assign the Borrower's rights under this agreement or any interest therein,
without the prior written consent of the Bank.
 
 
2

--------------------------------------------------------------------------------

 


10.  COUNTERPART EXECUTION. This agreement may be executed in multiple
counterparts, each of which, when so executed, shall be deemed an original, but
all such counterparts, taken together, shall constitute one and the same
agreement.


11.  NOT A NOVATION. This agreement is a modification only and not a novation.
In addition to all amounts hereafter due under the Note, as modified by this
agreement, and the other Related Documents, all accrued interest evidenced by
the Note being modified by this agreement and all accrued amounts due and
payable under the Related Documents shall continue to be due and payable until
paid. Except for the modification(s) set forth in this agreement, the Note, the
other Related Documents and all the terms and conditions thereof, shall be and
remain in full force and effect with the changes herein deemed to be
incorporated therein. This agreement is to be considered attached to the Note
and made a part thereof. This agreement shall not release or affect the
liability of any guarantor, surety or endorser of the Note or release any owner
of collateral securing the Note. The validity, priority and enforceability of
the Note shall not be impaired hereby. References to the Related Documents and
to other agreements shall not affect or impair the absolute and unconditional
obligation of the Borrower to pay the principal and interest on the Note when
due. The Bank reserves all rights against all parties to the Note and the other
Related Documents.


12. TIME IS OF THE ESSENCE. Time is of the essence under this agreement and in
the performance of every term, covenant and obligation contained herein.


THIS AGREEMENT AND THE OTHER RELATED DOCUMENTS REPRESENT THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.




   
Borrower:
Address:
240 Gibraltar Road, Suite 220
Horsham, PA 85677
COLONIAL FULL SERVICE CAR WASH, INC.
   
By:
/s/Gregory M. Krzemien
     
Gregory M. Krzemien
Chief Financial Officer
     
Printed Name
Title

 

 
Date Signed: 
9/14/2011



BANK’S ACCEPTANCE


The foregoing agreement is hereby agreed to and acknowledged.



 
Bank:
 
JPMorgan Chase Bank, N.A.
     
By:
/s/ R. Alan Green
   
R. Alan Green
     
Printed Name
Title

 

 
Date Signed: 
9/16/2011

 
Glenda L. Raisor \ TXCDP-91000000000 Non-Standard
790379119000 \ DW000B0096158133C674
Modified by Midge Hirsch
 
 
3

--------------------------------------------------------------------------------

 
 